UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-26121 LCNB Corp. (Exact name of registrant as specified in its charter) Ohio 31-1626393 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2 North Broadway, Lebanon, Ohio45036 (Address of principal executive offices, including Zip Code) (513) 932-1414 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of Each Class Name of each exchange on which registered None None Securities registered pursuant to 12(g) of the Exchange Act: COMMON STOCK, NO PAR VALUE (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filerx Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company)o Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yesx No The aggregate market value of the registrant’s outstanding voting common stock held by nonaffiliates on June 30, 2011 determined using a per share closing price on that date of $11.92 as quoted on the Nasdaq Over-the-Counter Bulletin Board, was $74,869,735. As of February 27, 2012, 6,705,307 common shares were issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement included in the Notice of Annual Meeting of Shareholders to be held April 24, 2012, which Proxy Statement will be mailed to shareholders within 120 days from the end of the fiscal year ended December 31, 2011 are incorporated by reference into Part III. LCNB CORP. For the Year Ended December 31, 2011 TABLE OF CONTENTS PART I 3 Item 1.Business 3 Item 1A.Risk Factors 23 Item 1B. Unresolved Staff Comments 28 Item 2.Properties 29 Item 3.Legal Proceedings 30 Item 4.Mine Safety Disclosures 30 PART II 31 Item 5.Market for Registrant's Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities. 31 Item 6.Selected Financial Data 34 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 36 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 51 Item 8.Financial Statements and Supplementary Data 53 REPORT OF MANAGEMENT’S ASSESSMENT OF INTERNAL CONTROL OVER FINANCIAL REPORTING 53 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 54 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 57 Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosures Item 9A.Controls and Procedures Item 9B.Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14.Principal Accounting Fees and Services PART IV Item 15.Exhibits, Financial Statement Schedules SIGNATURES - 2 - Table of Contents PART I Item 1.Business FORWARD-LOOKING STATEMENTS Certain matters disclosed herein may be deemed to be forward-looking statements that involve risks and uncertainties.Forward looking statements are statements that include projections, predictions, expectations or beliefs about future events or results or otherwise are not statements of historical fact. Such statements are often characterized by the use of qualifying words and their derivatives such as “expects,” “anticipates,” “believes,” “estimates,” “plans,” “projects,” or other statements concerning opinions or judgments of LCNB Corp. and its management about future events.Factors that could influence the accuracy of such forward looking statements include, but are not limited to, regulatory policy changes, interest rate fluctuations, loan demand, loan delinquencies and losses, general economic conditions and other risks.Such forward-looking statements represent management's judgment as of the current date.Actual strategies and results in future time periods may differ materially from those currently expected.LCNB Corp. disclaims, however, any intent or obligation to update such forward-looking statements.LCNB Corp. intends such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. DESCRIPTION OF LCNB CORP.'S BUSINESS General Description LCNB Corp., an Ohio corporation formed in December, 1998, is a financial holding company headquartered in Lebanon, Ohio.Substantially all of the assets, liabilities and operations of LCNB Corp. are attributable to its wholly-owned subsidiary, LCNB National Bank (the "Bank").LCNB Corp. completed the sale of its subsidiary, Dakin Insurance Agency, Inc. (“Dakin”) to Rixey-Berry Insurance Group on March 23, 2011.LCNB Corp. and its subsidiary are herein collectively referred to as “LCNB”. The predecessor of LCNB Corp., the Bank, was formed as a national banking association in 1877.On May 19, 1999, the Bank became a wholly-owned subsidiary of LCNB Corp.At the close of business on December 20, 2007, Sycamore National Bank (“Sycamore”) merged with and into the Bank.A Cincinnati, Ohio based commercial bank, Sycamore operated two offices located on Cincinnati’s West side.These two offices became branches of the Bank at the time of the merger.The Bank's main office is located in Warren County, Ohio and 24 branch offices are located in Warren, Butler, Clinton, Clermont, Hamilton, and Montgomery Counties, Ohio.In addition, the Bank operates 31 automated teller machines ("ATMs") in its market area. The Bank is a full service community bank offering a wide range of commercial and personal banking services.Deposit services include checking accounts, NOW accounts, savings accounts, Christmas and vacation club accounts, money market deposit accounts, Classic 50 accounts (a senior citizen program), individual retirement accounts, and certificates of deposit.Deposits of the Bank are insured up to applicable limits by the Deposit Insurance Fund, which is administered by the Federal Deposit Insurance Corporation (the “FDIC”). - 3 - Table of Contents Loan products offered include commercial and industrial loans, commercial and residential real estate loans, construction loans, various types of consumer loans, and Small Business Administration loans.The Bank's residential mortgage lending activities consist primarily of loans for purchasing or refinancing personal residences, home equity lines of credit, and loans for commercial or consumer purposes secured by residential mortgages.Consumer lending activities include automobile, boat, home improvement and personal loans. The Bank also offers indirect financing through various automotive, boat, and lawn and garden dealers. The Trust and Investment Management Division of the Bank performs complete trust administrative functions and offers agency and trust services, retirement savings products, and mutual fund investment products to individuals, partnerships, corporations, institutions and municipalities. Security brokerage services are offered by the Bank through arrangements with LPL Financial LLC, a registered broker/dealer.Licensed brokers offer a full range of investment services and products, including financial needs analysis, mutual funds, securities trading, annuities, and life insurance. Other services offered include safe deposit boxes, night depositories, travelers' checks, money orders, cashier's checks, bank-by-mail, ATMs, cash and transaction services, debit cards, wire transfers, electronic funds transfer, utility bill collections, notary public service, personal computer based cash management services, 24 hour telephone banking, PC Internet banking, and other services tailored for both individuals and businesses. The Bank is not dependent upon any one significant customer or specific industry.Business is not seasonal to any material degree. The address of the main office of the Bank is 2 North Broadway, Lebanon, Ohio 45036; telephone (513) 932-1414. Market Area LCNB’s primary market area consists of Warren, Butler, and Clinton Counties and portions of Hamilton, Clermont, and Montgomery Counties in Southwestern Ohio.Certain demographic information for Warren, Butler, Clinton, Hamilton, and Montgomery Counties are as follows: Warren Butler Clinton Hamilton Montgomery Population, 2000 census Population, 2010 census Percentage increase/decrease in population % % % -5.1
